DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Malik, "Robust registration of virtual objects for real-time augmented reality" as provided in the Applicant’s Information Disclosure Statement.


As per Claim 1, Malik teaches method for optical recognition of optical markers comprising the steps of:
acquiring an image; (Malik, Page 45, Section 4.3.1, “extract from a frame of video”)  Page 44, Section 4.2, “Search Mode, which involves using binary vision techniques over an entire frame of video in order to find valid patterns”)
identifying regions of contiguous colours in the image by flood filling; (Malik, Page 47, Section 4.3.1, Connected Region Analysis, “search for large connected regions of black pixels in the binary image. This can be accomplished using well-known flood-fill techniques”)
extracting data and parameters of the contiguous regions; and detecting an optical marker by a convex hull algorithm and prediction of position of squares based on the data and parameters extracted from the contiguous regions. (Malik, Page 48, Section 4.3.2 Convex Hull Fitting, “Each candidate region thus far consists of a set of pixels in an associated bounding box. Ideally, we would like to fit a tight convex hull around the region that geometrically defines the region in the image. The best convex hull would consist of four points located in the corners of the candidate region. Page 53, Coarse Corner Prediction, “corner location prediction using homography computed in the previous frame” Position of region/square dictated by corner location)



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Coimbra de Andrade et al. “A robust methodology for outdoor optical mark recognition” as provided in the Applicant’s Information Disclosure Statement hereinafter referred to as Coimbra.

As per Claim 1, Coimbra teaches the method for optical recognition of optical markers comprising the steps of: 
acquiring an image; (Coimbra, Section 1, “Introduction”, use of cameras to produce image)
identifying regions of contiguous colours in the image by flood filling; (Coimbra, Section 3.2, “New parallel flood-filling algorithm is developed to simultaneously identify all contiguous regions”)
extracting data and parameters of the contiguous regions; and detecting an optical marker by a convex hull algorithm and prediction of position of squares based on the data and parameters extracted from the contiguous regions.(Coimbra, Section 3.4 “Checkerboard Identification” Step 1: Compute the convex hull of contiguous regions centers grouped to the same group”)


As per Claim 2, Coimbra teaches the method according to claim 1, wherein the optical marker is a chequerboard. (Coimbra, Section 3.4 “Checkerboard Identification”)


As per Claim 3, Coimbra teaches the method according to claim 1, wherein the step of identifying regions of contiguous colours in the image comprises the following substeps: applying at least one filter to the image; detecting edges in the image so as to separate the different regions of contiguous colours; carrying out the filling of the separated regions using flood filling; and identifying each of the different regions of contiguous colours by their properties. (Coimbra, Section 3.2, “New parallel flood-filling algorithm is developed to simultaneously identify all contiguous regions”, Figure 6)


As per Claim 4, Coimbra teaches the method according to claim 3, wherein the substep of carrying out filling of the separated regions comprises at least one of the following substeps: receiving an edge map; creating a map of colour regions; initializing the map of colour regions by assigning an index to each pixel, the index being a number representing a colour; and performing the following steps, until the map of colour regions remains unchanged: (i) scanning the map of colour regions from left to right, from right to left, from top to bottom and from bottom to top in parallel, in any order; (ii) if the pixel is not located within any edge and its index is greater than that of the preceding pixel, giving the present pixel the same index as the preceding pixel.  (Coimbra, Section 3.1 and 3.2 and Figure 6)

As per Claim 5, Coimbra teaches the method according to claim 1, wherein the step of detecting the optical marker comprises at least one of the following substeps: (i) calculating the convex hull of the centres of regions of contiguous colours grouped in the same region; (ii) for each vertex Vn in the convex hull, calculating the angle between the lines formed by Vn -> Vn-1 and Vn -> Vn-1; (iii) ordering the vertices by the calculated angles; and (iv) keeping the four vertices with the largest angles therebetween and discarding regions whose opposite angles are higher than a threshold.  (Coimbra, Section 3.4, Figure 6)

As per Claim 6, Coimbra teaches the method according to claim 1, wherein the step of detecting the optical marker further comprises an analysis of regularity of chequerboards, comprising at least one of the following substeps: (i) applying a convex hull algorithm using the 2D centres of the contiguous regions to find four outer squares at the edges of a chequerboard; (ii) calculating and storing the location of fixed squares using the four outer squares as reference; (iii) if the group of regions being analysed possesses sufficient regions, assigning regions to positions on the closest chequerboard having four outer squares; (iv) rejecting the chequerboard if more than one region is assigned to the same position.  (Coimbra, Section 3.4.1, Figure 6)

As per Claim 7, Coimbra teaches the method according to claim 6, wherein the four outer squares are of the same colour, preferably wherein the four outer squares are black.  (Coimbra, Section 3.4 “Checkerboard Identification”, Figure 6)

As per Claim 8, Coimbra teaches the method for optical recognition of optical markers comprising the steps of: 
acquiring an image; (Coimbra, Section 1, “Introduction”, use of cameras to produce image)
identifying regions of contiguous colours in the image by flood filling; extracting data and parameters of the contiguous regions; and (Coimbra, Section 3.2, “New parallel flood-filling algorithm is developed to simultaneously identify all contiguous regions”)
detecting an optical marker based on the data and parameters extracted from the contiguous regions by combining the parameters in order to identify an optical marker, the optical marker being a target comprising a plurality of concentric circles.   (Coimbra, Secrion 3.3, Section 3.4 “Checkerboard Identification” Step 1: Compute the convex hull of contiguous regions centers grouped to the same group” Target optical markers are concentric rings of same color)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Malik, "Robust registration of virtual objects for real-time augmented reality" as provided in the Applicant’s Information Disclosure Statement as applied to Claim 1 and further in view of Yu et al. US2016/0073962 hereinafter referred to as Yu.


As per Claim 2, Malik teach the method according to claim 1, 
Malik does not explicitly teach wherein the optical marker is a chequerboard. 
Yu teaches wherein the optical marker is a chequerboard. (Yu et al. US2016/0073962, Paragraph [0134], optical markers in checkerboard pattern)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yu into Malik by utilizing a specific pattern such as a checkerboard pattern instead of generic patterns of Malik will result in a more efficient detection of the optical marker. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 2.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Malik, "Robust registration of virtual objects for real-time augmented reality" as provided in the Applicant’s Information Disclosure Statement as applied to Claim 1 and further in view of Wells US2007/104389.

As per Claim 3, Malik teaches according to claim 1, 
Malik does not explicitly teach wherein the step of identifying regions of contiguous colours in the image comprises the following substeps: applying at least one filter to the image; detecting edges in the image so as to separate the different regions of contiguous colours; carrying out the filling of the separated regions using flood filling; and identifying each of the different regions of contiguous colours by their properties.  
Wells teaches wherein the step of identifying regions of contiguous colours in the image comprises the following substeps: applying at least one filter to the image; detecting edges in the image so as to separate the different regions of contiguous colours; carrying out the filling of the separated regions using flood filling; and identifying each of the different regions of contiguous colours by their properties.  (Wells, Paragraph [0044], image is smoothed and leveled are considered filtering operations)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wells into Malik by utilizing filtering techniques prior to flood filling will create a less noisy image for further processing of Malik and result in a more efficient optical marker detection of Malik.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 3.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Malik, "Robust registration of virtual objects for real-time augmented reality" as provided in the Applicant’s Information Disclosure Statement and further in view of Yu et al. US2016/0073962 hereinafter referred to as Yu.

As per Claim 8, Malik teaches method for optical recognition of optical markers comprising the steps of: 
acquiring an image; (Malik, Page 45, Section 4.3.1, “extract from a frame of video”)  Page 44, Section 4.2, “Search Mode, which involves using binary vision techniques over an entire frame of video in order to find valid patterns”)
identifying regions of contiguous colours in the image by flood filling; extracting data and parameters of the contiguous regions; and (Malik, Page 47, Section 4.3.1, Connected Region Analysis, “search for large connected regions of black pixels in the binary image. This can be accomplished using well-known flood-fill techniques”)
detecting an optical marker based on the data and parameters extracted from the contiguous regions in order to identify an optical marker, (Malik, Page 48, Section 4.3.2 Convex Hull Fitting, “Each candidate region thus far consists of a set of pixels in an associated bounding box. Ideally, we would like to fit a tight convex hull around the region that geometrically defines the region in the image. The best convex hull would consist of four points located in the corners of the candidate region. Page 53, Coarse Corner Prediction, “corner location prediction using homography computed in the previous frame” Position of region/square dictated by corner location)
	Malik does not explicitly teach detecting an optical marker based on the data and parameters extracted from the contiguous regions by combining the parameters in order to identify an optical marker; the optical marker being a target comprising a plurality of concentric circles. 
Yu teaches detecting an optical marker based on the data and parameters extracted from the contiguous regions by combining the parameters in order to identify an optical marker; the optical marker being a target comprising a plurality of concentric circles.  (Yu, Paragraph [0010], [0322], optical markers are concentric circles. Classifying pixels by grouping one or more connected regions which are considered to be combining parameters)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yu into Malik by utilizing a specific pattern such as a concentric circles pattern instead of generic patterns of Malik will result in a more efficient detection of the optical marker. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 8.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coimbra de Andrade et al. “A robust methodology for outdoor optical mark recognition” as provided in the Applicant’s Information Disclosure Statement hereinafter referred to as Coimbra as applied to Claim 8 and further in view of Shwagli et al. US20190328466 hereinafter referred to as Shwagli.

As per Claim 9, Coimbra teaches the method according to claim 8, 
Coimbra does not explicitly teach further comprising a assigning a letter to each of the contiguous regions to identify the sequence of colours of the plurality of concentric circles. 
Shwagli teaches further comprising a assigning a letter to each of the contiguous regions to identify the sequence of colours of the plurality of concentric circles. (Shwagli, Paragraph [0018] utilizing letters to identify markers and elements)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shwagli into Coimbra because by assigning letters to regions will assist in identifying the regions identified to be used in further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 9.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Malik, "Robust registration of virtual objects for real-time augmented reality" as provided in the Applicant’s Information Disclosure Statement and further in view of Yu et al. US2016/0073962 hereinafter referred to as Yu as applied to Claim 8 and further in view of Shwagli et al. US20190328466 hereinafter referred to as Shwagli.

As per Claim 9, Malik in view of Yu teaches the method according to claim 8, 
Malik in view of Yu does not explicitly teach further comprising a assigning a letter to each of the contiguous regions to identify the sequence of colours of the plurality of concentric circles. 
Shwagli teaches further comprising a assigning a letter to each of the contiguous regions to identify the sequence of colours of the plurality of concentric circles. (Shwagli, Paragraph [0018] utilizing letters to identify markers and elements)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shwagli into Malik in view of Yu because by assigning letters to regions will assist in identifying the regions identified to be used in further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666